Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 31, 1975 (the date on the clerk’s extract is May 21, 1975), convicting him of manslaughter in the first degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review a determination of the same court, dated February 18, 1975, which denied, without a hearing, defendant’s motion to dismiss the indictment on the ground that he was denied his right to a speedy trial. Case remanded to Criminal Term to hear and report on whether defendant was denied his right to a speedy trial and, particularly, whether he was prejudiced, and appeal held in abeyance in the interim. Defendant alleges, inter alia, that three key alibi witnesses either died or disappeared prior to the date that this case was moved for trial. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.